UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7268



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


CHRISTOPHER CHARLES LATHAM,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. Samuel G. Wilson, Chief District
Judge. (CR-94-28, CA-98-511-R)


Submitted:   January 21, 1999               Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Charles Latham, Appellant Pro Se.       Steven Randall
Ramseyer, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher   Charles   Latham    seeks   to   appeal   the   district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998).    We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.          Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.      See United States v. Latham,

Nos. CR-94-28; CA-98-511-R (W.D. Va. Aug. 13, 1998).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




                                   2